United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 99-1043
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Gregory Duane Bradley,                   *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: April 26, 1999

                                Filed: June 8, 1999
                                    ___________

Before FAGG, WOLLMAN,1 and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Duane Bradley was previously sentenced to a total of ninety-three
months’ imprisonment and four years’ supervised release for armed robbery and
firearm offenses. While serving his supervised release, he committed the state offenses




      1
        Roger L. Wollman became Chief Judge of the United States Court of Appeals
for the Eighth Circuit on April 24, 1999.
of criminal mischief and fleeing. The district court2 then revoked Bradley’s supervised
release and ordered him to serve five months’ imprisonment and, upon his release from
imprisonment, to complete the remainder of his original term of supervised release
through his original supervised release termination date. Bradley appeals, challenging
the reimposition of supervised release and the district court’s refusal to order the
Bureau of Prisons (BOP) to perform surgery on him to correct his temporal mandibular
joint syndrome (TMJ). We affirm.

       Based on the armed-robbery offense that resulted in his original term of
supervised release, Bradley was subject to up to three years’ imprisonment upon
revocation of supervised release. See 18 U.S.C. § 3583(e)(3); 18 U.S.C. § 2113(d);
18 U.S.C. § 3559(a)(2). Because the five-month prison sentence Bradley received was
less than the maximum authorized, the district court was entitled to impose an
additional term of supervised release so long as the imprisonment and additional
supervised release did not exceed Bradley’s original term of supervised release. See
18 U.S.C. § 3583(h); United States v. St. John, 92 F.3d 761, 766 (8th Cir. 1996). The
revocation sentence was proper because it did not exceed Bradley’s original four-year
term of supervised release, and his argument on appeal thus fails.

      We further reject Bradley’s contention that the district court judge, who
recommended that Bradley receive appropriate treatment for his TMJ, erred by failing
to order surgery. See Jones v. United States, 91 F.3d 623, 624-25 (3rd Cir. 1996)
(under 18 U.S.C. § 4042(a)(2), BOP shall provide for safekeeping and care of federal
prisoners).

      Finally, we grant counsel’s motion to withdraw and deny the pending pro se
motion.


      2
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
                                          -2-
The judgment is affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-